IN THE COURT OF APPEALS OF IOWA

                                     No. 21-0012
                               Filed November 2, 2022


DANNY RAY LONG,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Craig M.

Dreismeier, Judge.



      Danny Long appeals the dismissal of his application for postconviction

relief. AFFIRMED.




      Thomas Hurd of Law Office of Thomas Hurd PLC, Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee State.



      Considered by Bower, C.J., Ahlers, J., and Danilson, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                         2


DANILSON, Senior Judge.

       In 1999, Danny Long was found guilty of two counts of robbery in the first

degree. The district court sentenced him to two consecutive twenty-five-year

prison terms. This court affirmed Long’s convictions on direct appeal, rejecting his

challenges to the court’s refusal to sever his charges, adverse evidentiary rulings,

trial counsel’s failure to seek suppression of an accomplice’s confession, and

prosecutorial misconduct. See State v. Long, No. 99-1429, 2000 WL 1827178, at

*2–6 (Iowa Ct. App. Dec. 13, 2000). Procedendo issued in 2001.

       In 2007, Long filed his first application for postconviction relief (PCR)

(PCCV095923), which the court dismissed for “fail[ure] to file [the] application

within three-year statute of limitation period.” Long did not appeal that decision.

       In 2014, Long filed his second PCR application (PCCV111993), in which he

alleged, in part, that his sentence was “illegal.” Following a hearing, the PCR court

dismissed the application, concluding Long “failed to file his application within the

three-year statute of limitations provided under Iowa Code section 822.3” (2015)

and “failed to raise a ground of fact or law that could not have been raised within

the statute of limitations period.” This court affirmed the PCR court’s ruling on

direct appeal. See Long v. State, No. 16-1220, 2017 WL 2684345, at *2 (Iowa Ct.

App. June 21, 2017).

       Long filed the PCR application precipitating this appeal (PCCV120371) in

2020. Long argued, in part, that his “conviction and sentence are in violation of

the Constitution of the United States and the laws of this State.” Long further

argued his claims of ineffective assistance of counsel and prosecutorial

misconduct were timely under Allison v. State, 914 N.W. 866 (Iowa 2018), and
                                           3


Schmidt v. State, 909 N.W.2d (Iowa 2018). The PCR court rejected Long’s claims,

stating in part:

               Assuming only for arguments sake the change in the statute
       in 2019 did not control, for whatever reason leaving the Allison case
       to control, this court concludes Long’s application filed herein still
       fails to comply with the standards identified under Allison and would
       be subject to dismissal. As noted, this is Long’s third application for
       PCR. His first PCR application was filed six and one half years after
       procedendo was issued from his direct appeal of the original trial.
       Long’s first application was filed October 25, 2007. It was Long who
       failed to timely file this first application. He can’t point the finger at
       anyone other than himself for not timely filing this application. As
       noted, this application was dismissed as untimely filed and ultimately
       no appeal was filed. Long’s second PCR application was not filed
       until September 29, 2014. The same was dismissed by the trial court
       as untimely on May 26, 2016. Long appealed the same which
       ultimately was unsuccessful and procedendo was issued on July 19,
       2018. The Allison case was decided by the Iowa Supreme Court on
       June 29, 2018. Long filed this current application on March 4,
       2020. . . . Long argues he has three years from Allison in which to
       file his action. That interpretation clearly is contrary to the ruling in
       Allison. Long waited in excess of twenty months from the time Allison
       was filed until he filed this current action. This court does not
       determine that to be promptly filed as required under Allison. Even
       if Long immediately filed this current action immediately upon
       procedendo being issued from this second PCR action, (which he did
       not), Long’s claim also fails to comport with the Allison decision in
       that he never timely filed his first PCR action.
               Iowa Code 822.3, as revised, still allows for applications to be
       filed beyond the three year period of time for grounds of fact or law
       which could not have been originally raised. In reviewing Long’s
       claims asserted, he has failed to assert anything based on new facts
       discovered outside of this period of time. His argument related to
       Schmidt as the same relate to the decision in Allison, i.e. a change
       in the law, giving him three years from that decision being filed is
       rejected as noted herein. Further, Long is prohibited from relitigating
       issues previously litigated and barred from raising claims not raised
       in his original or earlier post-conviction application.

       On appeal, Long raises a completely different claim, arguing this court

“should limit, qualify, or overturn State v. Wilson, 294 N.W.2d 824 (Iowa 1980), and

hold that where, as here, the sentencing court fails to articulate the reasons for a
                                             4


sentence on the record, a motion to correct an illegal sentence under Iowa R. Crim.

P. 2.23, is proper and may be brought at any time.” Long points to his sentencing

in 1999 and claims the district court did not give “any reasons” for its decision to

impose consecutive sentences totaling fifty years on his robbery convictions. Long

therefore requests this court “vacate the sentence and remand for resentencing.”

       At the outset, we note it is not our prerogative to “limit, qualify, or overturn”

the supreme court’s holding in Wilson. See State v. Eichler, 83 N.W.2d 576, 578

(Iowa 1957) (stating it was prerogative of the supreme court, rather than the lower

court, to determine the law and stating if “previous holdings are to be overruled,

we should ordinarily prefer to do it ourselves”); accord Fagan v. State, No. 10-

0739, 2012 WL 3854635, at *1 (Iowa Ct. App. Sept. 6, 2012). In any event, Long’s

claim is not properly before us, as it was neither raised before nor addressed by

the PCR court.1 See State v. McCright, 569 N.W.2d 605, 607 (Iowa 1997) (noting

issues not raised before the district court may not be raised for the first time on

appeal). And as a third strike to his claim, we observe that in 2015 Long filed a

motion to correct an illegal sentence in his underlying criminal case; the district

court denied the motion, stating in part:

               The defendant also argues that the sentencing Court gave
       insufficient reasons for imposing consecutive sentencing. The Court
       received Exhibit 1 which is a full transcript of the sentencing at issue.
       The Court finds that a review of the transcript convinces the Court
       that the Court gave sufficient reasons for the defendant’s sentence
       and particularly his consecutive sentences. The Court also finds that
       this matter could have been raised in defendant’s direct appeal and
       in his post-conviction relief action, neither of which raised the issue.

1 Long states “the issue was not raised in Long’s direct appeal, nor has it been
raised in either of his two prior applications for postconviction relief, or in the district
court on this application,” but he acknowledges we can review an illegal sentence
at any time.
                                         5



(Emphasis added.) Accordingly, the doctrine of issue preclusion “prevents [Long]

from relitigating issues already raised and resolved in a prior action.” See Clark v.

State, 955 N.W.2d 459, 464 (Iowa 2021).

       For these reasons, we affirm the dismissal of Long’s third PCR application.

       AFFIRMED.